Case 1:20-cv-02462-KBJ Document1 Filed 08/31/20 Page 1 of 16

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT
for the

District of Columbia
Washington Division

Case: 1:20-cv-02462 JURY DEMAND
Assigned To : Jackson, Ketanji Brown
Assign. Date : 8/31/2020
Vincent N. Cannady Description: PRO SE GEN CIV (F-DECk)

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

=y-

 

 

Jury Trial: (check one) [X] Yes [] No

Broughton M. Earnest
Paul B. Dewolfe, Jr.
Rebecca Feldman
Talbot County Commissioner 3151

 

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

New Nowe! Nee Nee Nee ree eee Nee Nee Nee ee ee Ne” ee Ne”

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

needed.
Name Vincent N. Cannady
Street Address 17472 S 2950 Road oo
City and County El Dorado Springs and Vernon -
State and Zip Code Missouri and 64744
Telephone Number 202-253-2300

 

E-mail Address vnc(@rocketmail.com

 
Case 1:20-cv-02462-KBJ Document1 Filed 08/31/20 Page 2 of 16

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

B.

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (jf known). Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

Broughton M. earnest

 

Retiredd Circuit Judge Talbot County

 

 

11 N Washington St # 16

 

Easton and Talbot
Maryland and 21601

 

410-822-611

 

 

broughton-earnest@mdcourts.go

 

Paul B. DeWolfe Jr.

 

Public Defender

 

6 St. Paul Street Suite 1400

 

Baltimore and Baltimoret

 

Maryland and 21202
410-767-8460

 

 

pdwolfe@opd.state.md.us

 

Rebecca Feldman

 

 

Deputy Public Defender

 

 

6 St. Paul Street Suite 1400t
Baltimore and Baltimorett
Maryland and 21202
410-767-8460

 

 

 

 

tfeldman@opd.state.md.u or bfeldman@opd.state.md.uss

 

Talbot County Commisioner 3151

 

Commisioner
108 W Dover Street

 

 

 

Easton and Talbot

 

Maryland and 21601

 

 
Case 1:20-cv-02462-KBJ Document1 Filed 08/31/20 Page 3 of 16

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

E-mail Address (if own) Petticolas, Kisha <KPetticolas@opd.state.md.us>

 

118 Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[X] Federal question J] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Americans with Disabilities Act of 1994, Civil Rights Act of 1964 Title V , 4th Amendment to the
Constitution, 5“ Amendment to the Constition, 6 Amendment to the Constitution, 28 U.S.C
paragraphs 1331 and 1332, 38 U.S.C, -Article IV, § 3A and Judicial Proceedings Article § 1-302 of the
Maryland Constitution,

 

B. __ If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiffs)

a. If the plaintiff is an individual
The plaintiff, (name) Vincent N. Cannady = is a citizen of the
State of (name) Missouri

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name)

 

 

and has its principal place of business in the State of (name)

 

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

nA The Defendant(s)

a. If the defendant is an individual
Case 1:20-cv-02462-KBJ Document1 Filed 08/31/20 Page 4 of 16

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

The defendant, (name) _Broughto M. Earnestr , is acitizen of
the State of (name) Maryland . Or is a citizen of
(foreign nation)

b. Tf the defendant is a corporation
The defendant, (name) 7 , is incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) i

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

9,999,999.00

 

Til. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Plaintiff had a case in Maryland that was dismaissed because of an ADA Nolle Plaintiff submitted in 2019 April

22" The case was reinstated on 090909. No ADA Motions have been granted since then. The Plaintiff objected

the assigning of a Public Defender, the Judge ruled that the Public Defender will not be removed unless Plaintiff
appears in open Court in violations of the Plaintiffs no Court Appearance ADA Letter from three doctors

because of his heart conditions. The States Attorney will not engage in Discovery as long as the Public Defender
is still on the case. The Plainitff has filed an four Appeals in the case and the Appeals never get to Brief because

of Objections. The Plaintiff seeks ADR which was refused or any mediation. No one will communicate with the

Plaintiff

 

 
Case 1:20-cv-02462-KBJ Document1 Filed 08/31/20 Page 5 of 16

Pro Se | (Rev. 12/16) Complaint for a Civil Case

IV.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Injnctive Relief of Court Ordered ADR in Liue of Payment for the violations, if no ADR then the Plaintiff seeks
9 million 9 hundred and 99 thoughsand for the violations of the Plaintiffs Civil Rights including the Intentional
Infliction of Emotional Distress of having the case dismissed and then reinstated when there was no violent
felont nor does the Plaintiff have a criminal conviction because he is a Contractor for the US Government and
the Plaintiffcannot get access to Congress and the US Government Agencies without going to Maryland where
the Plaintiff faces retaliation

 

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 08/18/2020

   

Signature of Plaintiff Y pl
Printed Name of Plaintiff Vincent N. Cannady,

 

B. For Attorneys

 

 

Date of signing: 08/18/2020 ;

Signature of Attorney Pro Se Vincent Cannady

Printed Name of Attorney -
Bar Number

 

Name of Law Firm
Street Address
Case 1:20-cv-02462-KBJ Document1 Filed 08/31/20 Page 6 of 16

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

State and Zip Code

 

 

Telephone Number
E-mail Address

 

 

 
Case 1:20-cv-02462-KBJ Document1 Filed 08/31/20 Page 7 of 16

The Defendant Paul B. DeWolfe Jr. is a Citizen of the State of Maryland
The Defendant Rebecca Feldman is a Citizen of the State of Maryland

The Defendant Talbot County Commissioner 3151 is a Citizen of the State
of Maryland

Jurisdiction- Diversity

28 U.S. Code § 1332.Diversity of
citizenship; amount in
controversy; costs

(a)The district courts shall have original jurisdiction of all civil actions where
the matter in controversy exceeds the sum or value of $75,000, exclusive of
interest and costs, and is between—

(1)

citizens of different States;

(2)

citizens of a State and citizens or subjects of a foreign state, except that the
district courts shall not have original jurisdiction under this subsection of an

action between citizens of a State and citizens or subjects of a foreign state

who are lawfully admitted for permanent residence in the United States and

are domiciled in the same State;

(3)
Case 1:20-cv-02462-KBJ Document1 Filed 08/31/20 Page 8 of 16

citizens of different States and in which citizens or subjects of a foreign state

are additional parties; and

(4)
a foreign state, defined in section 1603(a) of this title, as plaintiff and

citizens of a State or of different States.

Jurisdiction- Federal Question
Whether Article IV, § 3A and Judicial Proceedings Article § 1-302 of

the Maryland Constitution is Unconstitutional and violations of the 4",
5th 6h, 7" and 14 Amendments including the Americans with

Disabilities Act.

Supplemental Statement of Claim

1. Broughton M. Earnest did willfully violate Plaintiff's Civil Rights by
ignoring Plaintiff's request for an ADA Accommodations in violation of
the Americans with Disabilities Act of 1994, Civil Rights Act of 1964,
4 5th 6 and 14 Amendments to the Constitution. Plaintiff seeks the
relief of $250,000 for said violations

2. Broughton M. Earnest violated the Plaintiff's Title V of the Civil Rights
Act of 1964 by not allowing Plaintiff to Appear by Written Motions in

violation of the ADA, Civil Rights Act, 4'",5",6, and 14 Amendments,
Case 1:20-cv-02462-KBJ Document1 Filed 08/31/20 Page 9 of 16

and USC Title 38. Plaintiff seeks the relief of $250,000 for said
violations

. Broughton M. Earnest is a retired Judge who is 77 years old . Plaintiff
requested cases ruled on since Judge Earnest was retired
information was refused or not provided The State Court of Maryland
did violate the Plaintiffs 4°,5, 6, and 14" Amendment rights

because the Plaintiff is not a Citizen of their State and does not
acknowledge its Jurisdiction as the Citizen of another State. The
State of Maryland and Broughton M. Earnest is DENYING the Plaintiff
ADA Accommodations and is in violation of the ADA, Civil Rights Act,
Ath 5th Eth 14% Amendments, and 38 USC. Plaintiff seeks the relief of
$1, 250,000 for said violations

. Broughton M. Earnest was aware of the Lawsuit against the previous
Judge who he is friends with. This Lawsuit states that Broughton M.
Earnest is retaliating against the Plaintiff for filing against his friend.
The Plaintiffs is a disabled veteran and the roads lack signs and
traffic control and the state was aware of previous deadly accidents at
Blackdog Alley. Of Easton and Talbot County Maryland. The Plaintiffs
ADA, Civil Rights Act of 1964 Title V, and Commerce Act violations.

Plaintiff seeks the relief of $250,000 for said violations
Case 1:20-cv-02462-KBJ Document1 Filed 08/31/20 Page 10 of 16

5. Broughton M. Earnest was forced to retire in 2013 due his advanced
age of 7. It has been seven years since his retirement and the
possible loss of mental acumen would affect the case against the
Plaintiff.. Furthermore, Judge Earnest has a history of ruling against
African Americans or people of color. The Plaintiffs is a person of
color with Caucasian Ancestry but the State Court of Maryland list
him as Black while he identifies with his Irish Ancestry. Plaintiffs
concludes that because of the mass incarceration of African
Americans that he was targeted for criminal persecution even though
he has no criminal record of convictions of anything beyond an
infraction. This is in violation of the Plaintiffs 4%, 5", 6, and 14"
Amendments, the ADA, Civil Rights Act of 1964, and Title 38 USC.
Plaintiff seeks the relief of $250,000 for said violations.

6. Broughton M. Earnest as a Judge of the State of Maryland
prosecutes disabled veterans and does not protect veterans from
illegal prosecution. Earnest takes away from Veterans Rights under
Title 38 by instituting a law that allows Veterans to seek veterans
Court BEFORE a conviction instead of AFTER being convicted in a
Court of Law. Resulting in many veterans including the Plaintiff being

DENIED a transfer to the Veterans Courts in the State of Maryland.
Case 1:20-cv-02462-KBJ Document1 Filed 08/31/20 Page 11 of 16

This is in violation of the ADA, 4", 5", 6", and 14" Amendments, the
Civil Rights Act, and Title 38 USC. Plaintiff seeks the relief of
$250,000 for said violations

. Paul B. DeWolfe, Jr did in his Official and Un-Official Capacity did
violate the Plaintiffs Civil Rights by allowing Maryland to reinstate
charges against the Plaintiff after case was dismissed for an ADA
Nolle Prosecuti. This is Double Jeopardy and a violation of the
Plaintiffs 4, 5" 6, and 14 Amendment, the Americans with
Disability Act, Civil Rights Act of 1964, and Title 38 USC. Plaintiff
seeks the relief of $1,250,000 for Intentional Inflictions of Emotional
Distress for said violations.

. Paul B. Dewolfe Jr. did not Order Public Defender Petticoas to file
Plaintiffs Transfer to Veterans Court a violation of the Plaintiffs 4", 5",
6 and 14 Amendment, the Americans with Disability Act, Civil
Rights Act of 1964, and Title 38 USC. Plaintiff seeks the relief of
$250,000 for Intentional Inflictions of Emotional Distress for said
violations.

. Paul B. DeWolfe, Jr. Ordered the Public Defenders Petticolas to take
over from the Plaintiff from representing himself in order to convict the

Plaintiff of a crime that he did not commit. The Plaintiff had not been
Case 1:20-cv-02462-KBJ Document1 Filed 08/31/20 Page 12 of 16

deemed mentally deficient. The Plaintiff OBJECTED to the
Appointment and was told the PD would still be his representative
until he showed up in Court prompting the Plaintiff to Appeal this
Order due to COVID-19 and the Plaintiffs Pre Existing Conditions
such an Order is a Death Sentence. This is a violation of the Plaintiffs
4th 5th 6 and 14 Amendment, the Americans with Disability Act,
Civil Rights Act of 1964, and Title 38 USC. Plaintiff seeks the relief of
$1,250,000 for Intentional Inflictions of Emotional Distress for said
violations.

10. Paul B. Ddewolfe, Jr is his Official and UN-Offical Capacity did
willfully DENY the Plaintiff the right to Defend himself . Keyhoe
Ordered that the Motion to Dismiss be held in Abeyance until there is
a ruling on the Motion to Withdraw filed by the Plainitiff but DeWolfe
did not Order Ptticolas to file her own Motion to Withdraw ,so no
ruling on the Withdrawal until Plaintiff Appears in Open Court and no
ruling on the Motion to Dismiss until the Public Defenders Office is
allowed to Withdraw by Keyhoe. Scott G. Patterson is refusing to
complete Discovery until PD Petticolas is allowed to Withdraw further
destroying the Plaintiffs case which is not a Felony case and he is not

convicted of anything and the case had been previously dismissed.
Case 1:20-cv-02462-KBJ Document1 Filed 08/31/20 Page 13 of 16

This is Double Jeopardy and a violation of the Plaintiffs 4", 5", 6",
and 14 Amendment, the Americans with Disability Act, Civil Rights
Act of 1964, and Title 38 USC. Plaintiff seeks the relief of $1,250,000

for Intentional Inflictions of Emotional Distress for said violations.

11. Rebecca Feldman did in her Official and Un-Official Capacity
did violate the Plaintiffs Civil Rights by allowing Maryland to reinstate
charges against the Plaintiff after case was dismissed for an ADA
Nolle Prosecuti. This is Double Jeopardy and a violation of the
Plaintiffs 4%, 5 6, and 14 Amendment, the Americans with
Disability Act, Civil Rights Act of 1964, and Title 38 USC. Plaintiff
seeks the relief of $1,250,000 for Intentional Inflictions of Emotional
Distress for said violations.

12. Rebecca Feldman Deputy Director of the Maryland Public
Defenders Office. did not Order Public Defender Petticoas to file
Plaintiffs Transfer to Veterans Court a violation of the Plaintiffs 4%, 5",
6 and 14 Amendment, the Americans with Disability Act, Civil
Rights Act of 1964, and Title 38 USC. Plaintiff seeks the relief of
$250,000 for Intentional Inflictions of Emotional Distress for said

violations.
Case 1:20-cv-02462-KBJ Document1 Filed 08/31/20 Page 14 of 16

13. Rebecca Feldman. Ordered the Public Defenders Petticolas to
take over from the Plaintiff from representing himself in order to
convict the Plaintiff of a crime that he did not commit. The Plaintiff
had not been deemed mentally deficient. The Plaintiff OBJECTED to
the Appointment and was told the PD would still be his representative
until he showed up in Court prompting the Plaintiff to Appeal this
Order due to COVID-19 and the Plaintiffs Pre Existing Conditions
such an Order is a Death Sentence. This is a violation of the Plaintiffs
Ath 5th 6h and 14% Amendment, the Americans with Disability Act,
Civil Rights Act of 1964, and Title 38 USC. Plaintiff seeks the relief of
$1,250,000 for Intentional Inflictions of Emotional Distress for said
violations.

14. Rebecca Feldman in her Official and UN-Offical Capacity did
willfully DENY the Plaintiff the right to Defend himself . Keyhoe
Ordered that the Motion to Dismiss be held in Abeyance until there is
a ruling on the Motion to Withdraw filed by the Plainitiff but DeWolfe
did not Order Ptticolas to file her own Motion to Withdraw ,so no
ruling on the Withdrawal until Plaintiff Appears in Open Court and no
ruling on the Motion to Dismiss until the Public Defenders Office is

allowed to Withdraw by Keyhoe. Scott G. Patterson is refusing to
Case 1:20-cv-02462-KBJ Document1 Filed 08/31/20 Page 15 of 16

complete Discovery until PD Petticolas is allowed to Withdraw further
destroying the Plaintiffs case which is not a Felony case and he is not
convicted of anything and the case had been previously dismissed.
This is Double Jeopardy and a violation of the Plaintiffs 4%, 5", 6",
and 14 Amendment, the Americans with Disability Act, Civil Rights
Act of 1964, and Title 38 USC. Plaintiff seeks the relief of $1,250,000

for Intentional Inflictions of Emotional Distress for said violations.

15. Talbot County Commissioner 3151 did not write his or her
name in Plaint text on the Charging Document and therefore is a
violation of the Plaintiffs 4", 5, 6", and 14 Amendment, the
Americans with Disability Act, Civil Rights Act of 1964, and Title 38
USC. Plaintiff seeks the relief of $1,250,000 for Intentional Inflictions
of Emotional Distress for said violations.

16. Talbot County Commissioner 3151 did not provide adequate
legal reasoning for issuing a warrant without notifying the Plaintiff of
said warrant. Plaintiff has filed his Objection to such lack of
notification and voiced his Objection to such lack of Notification
directly to Petticolas asking her to Withdraw which she refuses unless

Plaintiff Appears in Open Court in violation of his ADA Rights and she

9
Case 1:20-cv-02462-KBJ Document1 Filed 08/31/20 Page 16 of 16

is working in collusion with the Patterson and Keyhoe to convict
Plaintiff of a crime that he did not commit and for reinstating a charge
that was dismissed under an ADA Nolle Prosecui 04/23/19. The afore
mentioned are a violation of the Plaintiffs 4, 5", 6, and 14%
Amendment, the Americans with Disability Act, Civil Rights Act of
1964, and Title 38 USC. Plaintiff seeks the relief of $1,250,000 for

Intentional Inflictions of Emotional Distress for said violations.

The Plaintiff will be filing a Waivers of Service of Summons after the Court
has given the Plaintiff a case number and after he has tried to resolve the
case with the Defendants once more, he is doing this to help the Court
hoping he can get a voluntary dismissal by getting Maryland to agree to
ADR. The Plaintiff is not seeking funds from this Court except for it is a
requirement in order to file for Diversity he seeks an Injunctive Relief but
feels he is owed the funds he is asking the Court for Due to the Defendants

Intentional Inflictions of Emotional Distress

10
